              Case 1:20-cv-01791-JEB Document 9 Filed 08/27/20 Page 1 of 6




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                                     )
 UNITED STATES OF AMERICA,                           )
                                                     )
        Plaintiff,                                   )
                                                     )
        v.                                           )
                                                     )
 ALL PETROLEUM-PRODUCT CARGO                         )
 ABOARD THE BELLA WITH                               )
 INTERNATIONAL MARITIME                              )
 ORGANIZATION NUMBER 9208124,                        )
                                                     )           Civil A. No. 20-1791
 ALL PETROLEUM-PRODUCT CARGO                         )
 ABOARD THE BERING WITH                              )
 INTERNATIONAL MARITIME                              )
 ORGANIZATION NUMBER 9149225,                        )
                                                     )
 ALL PETROLEUM-PRODUCT CARGO                         )
 ABOARD THE PANDI WITH                               )
 INTERNATIONAL MARITIME                              )           UNDER SEAL
 ORGANIZATION NUMBER 9105073,                        )
                                                     )
    --and--                                          )
                                                     )
 ALL PETROLEUM-PRODUCT CARGO                         )
 ABOARD THE LUNA WITH                                )
 INTERNATIONAL MARITIME                              )
 ORGANIZATION NUMBER 9208100,                        )
                                                     )
        Defendants.                                  )
                                                     )

                 GOVERNMENT’S MOTION FOR INTERLOCUTORY SALE

       The United States of America, by and through the Acting United States Attorney for the

District of Columbia, hereby moves pursuant to Rule G(7)(b) of the Supplemental Rules for

Admiralty or Maritime Claims and Asset Forfeiture Actions (the “Supplemental Rules” or “Supp.

R.”) for an order authorizing the immediate interlocutory sale of property subject to forfeiture in
                                                 1
               Case 1:20-cv-01791-JEB Document 9 Filed 08/27/20 Page 2 of 6




this case, namely, all petroleum-product cargo aboard: the Bella with International Maritime

Organization (“IMO”) number 9208124 (“Defendant Property 1”), the Bering with IMO number

9149225 (“Defendant Property 2”), the Pandi with IMO 9105073 (“Defendant Property 3”), and the

Luna with IMO number 9208100 (“Defendant Property 4”) (collectively, the “Defendant

Properties”), in order to avoid storage costs. In support of its motions, the government respectfully

states as follows:

          A.     Background

          1.     This matter arises from the United States’ efforts to seize property and place certain

prescribed proceeds from the sale of such property into a statutorily created compensation fund to

make payments to a host of victims of terrorism. The fund—created by the U.S. Victims of State

Sponsored Terrorism Act, as amended, 34 U.S.C. § 20144 (the “Terrorist Victims Compensation

Fund” or “Compensation Fund”)—provides compensation to victims of terrorism and is funded

largely through the forfeiture activities of the United States.

          2.     On August 14, 2020, the government announced that it had successfully seized the

Defendant Properties.       See https://www.justice.gov/opa/pr/largest-us-seizure-iranian-fuel-four-

tankers.

          3.     After enforcement of the U.S. forfeiture order, Iran’s navy forcibly boarded an

unrelated ship belonging to the same owner of the ships previously carrying the Defendant

Properties, in an apparent attempt to recover the seized petroleum, but was unsuccessful. U.S.

Central                Command                  published a video of the failed Iranian operation. See

twitter.com/CENTCOM/status/1293678243552395264



                                                   2
               Case 1:20-cv-01791-JEB Document 9 Filed 08/27/20 Page 3 of 6




          4.     The Defendant Properties should arrive into a port in the United States by mid-

September. See Attached Declaration.

          5.     Once in the United States, the Defendant Properties will be placed in storage pending

resolution of the instant matter.

          6.     Daily storage costs for the Defendant Properties will quickly make a substantial dent

in the value of the Defendant Properties. See Attached Declaration. Specifically:

                 a. The Defendant Properties are valued between $11,500,000 and $40,000,000,

                    depending on the quality of the gasoline and the frequently changing price for

                    gasoline.

                 b. Daily storage costs for the Defendant Properties will be approximately $38,000

                    a day or $1,140,000 per month.

                 c. Demurrage costs will be approximately $670,000 for both incoming transit

                    vessels, assuming that at least 10 days of demurrage will occur.

See id.



          B.     Request for Interlocutory Sale

          7.     This Court has the authority to order interlocutory sale of property subject to

forfeiture due to excessive storage costs. Supplemental Rule G(7)(b)(i) provides that, “[o]n motion

by a party or a person having custody of the property, the court may order all or part of the property

sold” if certain conditions are met. Those conditions include where “the expense of keeping the

property is excessive or is disproportionate to its fair market value,” or “the court finds other good

cause.” Supp. R. G(7)(b)(i)(B), (D).

                                                   3
             Case 1:20-cv-01791-JEB Document 9 Filed 08/27/20 Page 4 of 6




       8.         If the Court approves interlocutory sale, the Supplemental Rules specify that the sale

be made by a “United States agency that has authority to sell the property, by the agency’s

contractor, or by any person the court designates.” Supp. R. G(7)(b)(ii). The sale proceeds will be

deposited in an interest-bearing account pending conclusion of the forfeiture action. Supp.

R. G(7)(b)(iv).

       9.         The resulting sale proceeds are then treated as a “substitute res subject to forfeiture

in place of the property that was sold” and can be used to satisfy any claims recognized by the Court.

Supp. R. G(7)(b)(iv).

       10.        The government respectfully submits that there is good cause to proceed with an

interlocutory sale of the Defendant Properties.

       11.        The declarant expects at least 10 days of demurrage costs, followed by possibly

weeks of storage fees pending the resolution of the instant matter.

       12.        Courts often approve the interlocutory sale of vehicles subject to forfeiture in order

to avoid ongoing storage costs and depreciation. See, e.g., United States v. 2003 BMW X5 SUV, No.

WDQ-14-0912, 2015 WL 84661 (D. Md. Feb. 24, 2015); United States v. One 2010 Dodge Ram,

No. SAG-14-1065, 2015 WL 685208 (D. Md. Feb. 18, 2015); United States v. $1,133,648.97, No.

07-00175 HG KSC, 2015 WL 687337 (D. Haw. Mar. 11, 2008).

       13.        Moreover, there is a zero-sum game between these storage expense and the amount

of funds terror victims may recover. This alone is reason enough to order an interlocutory sale,

which would avoid the accrual of storage costs. See United States v. Real Prop. Located at 272 Old

Montauk Highway, 298 F.R.D. 43, 52 (E.D.N.Y. 2014) (interlocutory sale ordered in part to ensure

that greatest amount of money possible would be available to victims).

                                                     4
             Case 1:20-cv-01791-JEB Document 9 Filed 08/27/20 Page 5 of 6




       14.     This Court has “considerable discretion” in deciding a request for an interlocutory

sale. United States v. Any & All Funds in UBS AG, Account No. XXXX1138, 628 F. App’x 296, 297

(5th Cir. 2016).

       15.     Appellate courts have approved of such sales as long as the “sale procedures were

fair and the government adequately publicized the sale.” Id.

       16.     Here, the government has already been contacted with requests to purchase the

Defendant Properties. The government seeks authority to solicit bids from selected interested

purchasers, and if a reasonable offer is made, to promptly sell the defendant properties. If no

reasonable offer is received, the government will continue on with its plan to deliver the Defendant

Properties to the United States.

       17.     The government requests that the instant motion be placed under seal, as the Iranian

military has already attempted at least one interdiction of the property subject to forfeiture. In order

to maintain security of the potential buyer, the government will discretely contact the already known

interested buyers.

       18.     The government’s request is uncontested. The only possible claimant to this action,

Mohammad Madanipour, has received notice but not filed a claim. The government anticipates the

instant action will be resolved via a motion for default judgment.




                                                   5
           Case 1:20-cv-01791-JEB Document 9 Filed 08/27/20 Page 6 of 6




       WHEREFORE, the United States of America respectfully moves that the Court enter the

attached Order granting its motion for interlocutory sale of the Defendant Properties.

Dated: August 27, 2020
       Washington, D.C.
                                                     Respectfully submitted,

                                                     MICHAEL R. SHERWIN
                                                     ACTING UNITED STATES ATTORNEY
                                                     N.Y. Bar Number 4444188


                                               By: /s/ Zia Faruqui_________
                                                  Zia Faruqui, D.C. Bar No. 494990
                                                  Brian Hudak
                                                  Assistant United States Attorney
                                                  United States Attorney’s Office
                                                  555 Fourth Street, N.W.
                                                  Washington, D.C. 20530
                                                  zia.faruqui@usdoj.gov
                                                  (202) 252-7117 (Faruqui)




                                                 6
